Citation Nr: 1716076	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  06-27 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for chronic bronchitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and a Friend


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to April 1977.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

As way of procedural history, the Veteran testified in support of this claim during a May 2009 hearing.  The case, as relevant, came before the Board in July 2009, and was remanded for further development.  The claim for chronic bronchitis was subsequently denied in a January 2011 Board decision.  In August 2011, the Veteran appealed the Board's denial to the United States Court of Appeals for Veterans Claims (Court).  The Court granted a Joint Motion for Remand filed by the parties, vacating and remanding the decision denying service connection for chronic bronchitis.  The case was returned to the Board in February 2012, and was remanded for further development.

The appeal came before the Board again in December 2013, and was remanded for the scheduling of a videoconference hearing.  The Veteran subsequently withdrew the hearing request.  In December 2014, the case was remanded by the Board to provide the Veteran with a VA medical examination, which was accomplished.

Subsequently, in February 2016, the Veteran submitted a VA Form 9 requesting a videoconference hearing.  The Board advised the Veteran of her right to testify at a new hearing.  In October 2016, the Veteran responded to the letter and withdrew her request for a hearing.  The request is deemed withdrawn and the Board may proceed with adjudication of the issue on appeal.  38 C.F.R. § 20.704 (d) (2016).  The appeal came before the Board again in December 2016, and was remanded for a medical opinion addendum; it has since returned for further appellate consideration.




FINDINGS OF FACTS

1.  Chronic bronchitis was not "noted" at entry to active service.

2.  Clear and unmistakable evidence shows that the Veteran's chronic bronchitis pre-existed her entrance into service.

3.  There is clear and unmistakable evidence that the pre-existing chronic bronchitis condition was not aggravated by service.


CONCLUSION OF LAW

The criteria for service connection for chronic bronchitis have not been met.  38 U.S.C.A. §§ 1101, 1131, 1153, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the Veteran's claim on appeal, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  

The Veterans Claims Assistant Act of 2000 (VCAA) provides that VA shall apprise a claimant of the evidence necessary to substantiate her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  

Prior to the April 2007 rating decision on appeal denying service connection for chronic bronchitis, the Veteran was provided a VCAA notice letter in July 2006.  The letter notified the Veteran of what information and evidence must be submitted to substantiate a claim for service connection, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised as to how disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate her claim and the avenues through which she might obtain such evidence, and of the allocation of responsibilities between herself and VA in obtaining such evidence.  Accordingly, the Board finds she received all required notice concerning her claim.

In addition, the Board finds that the duty to assist a claimant in the development of her case has been satisfied.  VA's duty to assist includes assisting the Veteran in obtaining her service treatment records (STRs), pertinent post-service treatment records, and providing an examination when needed to assist in deciding the claim.  38 U.S.C.A. § 5103A (2014); 38 C.F.R. § 3.159 (2016).

The Veteran's STRs and private post-service treatment records, as relevant, were obtained and are associated with the claims file.  The Veteran had the opportunity to present evidence and provided statements in support of her claim.  VA complied with all assistance provisions of the VCAA, to include substantial compliance with all remands.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

Furthermore, a VA examination was conducted in May 2015 in connection with the chronic bronchitis claim.  The Veteran was afforded an additional examination in December 2016 to obtain a medical opinion addendum.  Review of the examination reports reflect that they are collectively adequate for the purpose of adjudicating the Veteran's claim.  Specifically, the examination reports reflect that diagnoses and opinions which are congruent with the other evidence of record were rendered following a physical examination of the Veteran and a review of the record.  All offered opinions are accompanied by a complete rationale.  38 C.F.R. § 3.159 (c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

All necessary development has been accomplished to the extent possible and, therefore, appellate review of this claim may proceed without unduly prejudicing the Veteran.  See Bernard, supra.  The Board is therefore satisfied that the AOJ has satisfied its duty to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  

Service Connection Claim for Chronic Bronchitis

The Veteran asserts that her chronic bronchitis either originated in or was aggravated by her March 1977 to April 1977 period of active service.

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

A Veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that (1) an injury or disease existed before acceptance and enrollment into service (2) and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (b) (2016); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b).

Where such defects, infirmities or disorders are not noted when examined, accepted, and enrolled for service, pursuant to 38 U.S.C.A. § 1111 and 38 C.F.R. § 3.304, in order to rebut the presumption of soundness on entry into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-03.
As an initial matter, the Veteran is currently diagnosed with chronic bronchitis and COPD, as evidenced in the reports from the January 2009 private treatment records and the May 2015 VA medical opinion.

As noted above, the Veteran contends that her chronic bronchitis incurred in or was aggravated by service.  Specifically, she asserts that she experienced breathing problems during service, which became chronic after leaving active duty.  She further maintains that she did not have bronchitis or respiratory issues prior to service.   

The Board notes that on a November 1976 Report of Medical History completed upon enlistment, the Veteran endorsed that she had a history of asthma, and the reviewing physician noted such history in addition to a history of whopping cough.  However, on the actual enlistment examination, the Veteran's lungs and chest were noted as clinically normal.  See November 1976 Report of Medical History.  Notably, only such conditions as are recorded in examination reports are to be considered as noted; therefore, in this case, the Board finds that preexisting bronchitis was not "noted" at service entrance.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304 (b). 

However, the evidence demonstrates that the bronchitis clearly and unmistakable existed prior to service.  In this regard, the Veteran's pre-service private medical records indicate that she was treated for coughs as a child, and was diagnosed with bronchitis in November 1959, which corroborates her report of having respiratory issues prior to service.  Furthermore, after examining the Veteran and reviewing her claims file in May 2015, the examiner determined that her bronchitis clearly and unmistakably existed prior to military service.  Finally, in a December 2016 VA addendum, the VA examiner also concluded, after reviewing the relevant records, which the Veteran's chronic bronchitis clearly and unmistakably existed prior to her military service.  Accordingly, there is clear and unmistakable evidence that the Veteran's lungs were not sound upon service entrance.  

The Board next finds that the evidence of record demonstrates that the pre-existing chronic bronchitis was clearly and unmistakably not aggravated by service.  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the pre-existing condition.  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009).  

The Veteran's STRs document complaints of cough and diagnoses of acute respiratory condition and bronchitis in April and May 1977.  The May 2015 examiner reviewed the record noting the inservice complaints, but determined that the Veteran's bronchitis clearly and mistakenly was not aggravated beyond its natural progression during service.  The examiner attributed any aggravation of the bronchitis to the Veteran's heavy smoking, as documented in her post-service treatment records.  However, the examiner did not explain whether the Veteran's heavy smoking aggravated her bronchitis during service or after service, or both.  For this reason, the opinion addressing the question of aggravation only was deemed inadequate.

An additional opinion was obtained in December 2016.  The examiner, a VA staff physician, who provided the addendum determined that the Veteran's pre-existing bronchitis did not undergo an increase in severity beyond its natural progression while in service, observing that the STRs do not document any chronic on-going treatments or conditions for respiratory condition during service or any aggravation of the disability.  The examiner further noted that the Veteran was seen only briefly for shortness of breath diagnosed as bronchitis, and pointed to post-service, severe tobacco abuse as the cause of chronic respiratory conditions, including chronic bronchitis.  For these reasons, the examiner ultimately opined that the claimed condition, which clearly and mistakenly existed prior to service, was not aggravated beyond its natural progression by an in-service injury, event, or illness.  

Based on this body of evidence, the Board finds that the evidence clearly and unmistakably establishes that the Veteran's pre-existing chronic bronchitis was not aggravated during service.  As such, the criteria to establish service connection have not been met.  The preponderance of the evidence is against the claim, and the benefit of the doubt doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Therefore, service connection for chronic bronchitis is denied.

ORDER

Service connection for chronic bronchitis is denied.



____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


